People v Stone (2016 NY Slip Op 01751)





People v Stone


2016 NY Slip Op 01751


Decided on March 10, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 10, 2016

Tom, J.P., Andrias, Saxe, Kapnick, JJ.


477 5581/11

[*1]The People of the State of New York, Respondent,
vRhonda Stone, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Rosemary Herbert of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Rebecca Hausner of counsel), for respondent.

Judgment, Supreme Court, New York County (Renee A. White, J.), rendered January 8, 2013, convicting defendant, after a jury trial, of nine counts of robbery in the second degree, and sentencing her to concurrent terms of five years, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342 [2007]). An extensive chain of evidence leads to the inescapable conclusion that defendant intentionally took part in a robbery by providing her accomplices with otherwise unexplained knowledge of the location of valuables in the targeted premises, and by acting as a getaway driver.
The court properly exercised its discretion in admitting evidence that defendant lived in Queens within a few blocks of the two alleged accomplices (see generally People v Scarola, 71 NY2d 769, 777 [1988]). This evidence was relevant when viewed in
the context of the overall pattern of evidence, and was not unduly prejudicial.
We perceive no basis for reducing the sentence.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 10, 2016
CLERK